Exhibit 10.1

 

AMENDMENT TO LIMITED FORBEARANCE AGREEMENT

 

This AMENDMENT TO LIMITED FORBEARANCE AGREEMENT is made as of December 5, 2018
(this “Amendment”), among Synergy Pharmaceuticals Inc., a Delaware corporation
(“Borrower”), the Subsidiary Guarantors (as defined in the Loan Agreement
referred to below) party hereto, the Lenders (as defined in the Loan Agreement
referred to below), and CRG Servicing LLC, a Delaware limited liability company
(“CRG Servicing”), as administrative agent and collateral agent for the Lenders
(in such capacities, together with its successors and assigns, “Agent” and,
collectively with Lenders, “CRG Parties”).

 

RECITALS

 

A.                                    Borrower, the Subsidiary Guarantors and
the CRG Parties entered into that certain Limited Forbearance Agreement
effective November 19, 2018 (the “Forbearance Agreement”).  Capitalized terms
used herein without definition have the meanings assigned thereto in the
Forbearance Agreement.

 

B.                                    Obligors and the CRG Parties desire to
amend, among other things, the definition of “Forbearance Period” in
Section 1(a) of the Forbearance Agreement subject to the terms hereof.

 

NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which is
hereby acknowledged, and in consideration of the premises and the mutual
covenants contained herein, the parties hereto hereby agree as follows:

 

SECTION 1.

 

1.                                      Recitals.   The Recitals shall be
construed as part of this Amendment.

 

2.                                      Extension of Forbearance Period.  The
definition of “Forbearance Period” set forth in Section 1(a) of the Forbearance
Agreement is hereby restated in its entirety to state as follows:

 

“Forbearance Period” means the period commencing on the date hereof and ending
on the earliest to occur of (i) December 14, 2018 (11:59 p.m. Central time);
(ii) the occurrence of any default or Event of Default under the Loan Agreement
or the other Loan Documents, other than the Designated Defaults and the
Liquidity Covenant Default; and (iii) in the event a petition in bankruptcy is
filed by or against the Obligors, or any one of them, the date of such filing,
in the event the Obligors fail to include within their first-day motions a
motion for approval of debtor-in-possession financing and use of cash collateral
acceptable to the CRG Parties.

 

3.                                      Amendment to Section 7 of the
Forbearance Agreement.  Section 7(a)(ii) of the Forbearance Agreement is hereby
amended and restated in its entirety to state as follows:

 

--------------------------------------------------------------------------------



 

“(ii) no Default or Event of Default (other than the Designated Defaults and the
Liquidity Covenant Default) has occurred or is continuing, or would result after
giving effect hereto.”

 

SECTION 2.                                   Conditions to Effectiveness.

 

The effectiveness of this Amendment is expressly conditioned upon the
satisfaction and delivery of each of the applicable conditions set forth below:

 

a)             Agent shall have received this Amendment duly executed and
delivered by Obligors and CRG Parties.

 

b)             Obligor shall have paid or reimbursed Lenders for Lenders’
reasonable out of pocket costs and expenses incurred in connection with the
Forbearance Agreement and this Amendment that have been invoiced at least one
Business Day prior to the date hereof, including Lenders’ reasonable out of
pocket legal fees and costs, pursuant to Section 13.03(a)(i)(z) of the Loan
Agreement.

 

c)              The representations and warranties contained in Section 7 of the
Forbearance Agreement (as amended by this Amendment) shall be true and correct
on the date hereof.

 

d)             As a condition to the continued effectiveness of this Amendment,
the Obligors covenant to deliver to CRG, no later than December 8, 2018, the
following:

 

(i)                                     A list of all patents and patent
applications created, owned and/or made by Borrower or the Subsidiary Guarantors
since September 1, 2017; and

 

(ii)                                  A fully executed amendment to the short
form intellectual property security agreement, substantially in the form
attached hereto as Exhibit A.

 

SECTION 3.                                   Full Force and Effect.  Except as
expressly modified by this Amendment, all terms and conditions of the
Forbearance Agreement shall continue in full force and effect.

 

SECTION 4.                                   Miscellaneous.

 

(a)                                 Counterparts.  This Amendment may be
executed in any number of counterparts, all of which taken together shall
constitute one and the same instrument and any of the parties hereto may execute
this Amendment by signing any such counterpart.

 

(b)                                 Loan Document.  This Amendment is a Loan
Document.

 

(c)                                  Entire Agreement.  This Amendment,
including all schedules and other documents attached hereto or incorporated by
reference herein or delivered in connection herewith, constitutes the entire
agreement of the signing parties with respect to the subject matter hereof and
supersedes all other understandings, oral or written, with respect to the
subject matter hereof.

 

2

--------------------------------------------------------------------------------



 

(d)                                 Reviewed by Attorneys.  Each Obligor
represents and warrants to CRG Parties that it (i) understands fully the terms
of this Amendment and the consequences of the execution and delivery of this
Amendment, (ii) has been afforded an opportunity to have this Amendment reviewed
by, and to discuss this Amendment and the documents executed in connection
herewith, with such attorneys and other persons and advisors as such Obligor may
wish, and (iii) has entered into this Amendment and executed and delivered all
documents in connection herewith of its own free will and accord and without
threat, duress or other coercion of any kind by any Person.  The parties hereto
acknowledge and agree that neither this Amendment nor any of the other documents
executed pursuant hereto shall be construed more favorably in favor of one party
over the other based upon which party drafted the same, it being acknowledged
that all parties hereto contributed substantially to the negotiation and
preparation of this Amendment and the other documents executed pursuant hereto
or in connection herewith.

 

(e)                                  Further Assurances.  Each Obligor agrees
to, and to cause any other Obligor to, take all further actions and execute all
further documents as Agent may from time to time reasonably request to carry out
the transactions contemplated by this Amendment and all other agreements
executed and delivered in connection herewith.

 

[signature pages follow]

 

3

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

 

BORROWER:

 

 

 

SYNERGY PHARMACEUTICALS INC.

 

 

 

By

/s/ Gary G. Gemignani

 

 

Name:

Gary G. Gemignani

 

 

Title:

EVP, Chief Financial Officer

 

 

 

SUBSIDIARY GUARANTORS:

 

 

 

SYNERGY ADVANCED PHARMACEUTICALS, INC.

 

 

 

By

/s/ Gary G. Gemignani

 

 

Name:

Gary G. Gemignani

 

 

Title:

EVP, Chief Financial Officer

 

1

--------------------------------------------------------------------------------



 

ADMINISTRATIVE AGENT:

 

 

 

CRG SERVICING LLC

 

 

 

By

/s/ Nathan Hukill

 

 

Nathan Hukill

 

 

President

 

 

 

LENDERS:

 

 

 

CRG PARTNERS III—PARALLEL FUND “A” L.P.

By

CRG PARTNERS III—PARALLEL FUND “A” GP L.P., its General Partner

 

By

CRG PARTNERS III GP LLC, its General Partner

 

 

 

 

 

 

By

/s/ Nathan Hukill

 

 

 

Nathan Hukill

 

 

 

Authorized Signatory

 

 

 

CRG PARTNERS III (CAYMAN) UNLEV AIV I L.P.

By

CRG PARTNERS III (CAYMAN) GP L.P., its General Partner

 

By CRG PARTNERS III GP LLC, its General Partner

 

 

 

 

By

/s/ Nathan Hukill

 

 

 

Nathan Hukill

 

 

 

Authorized Signatory

 

 

 

 

 

Witness:

/s/ Nicole Nesson

 

 

Name: Nicole Nesson

 

 

 

CRG ISSUER 2017-1

 

By

CRG SERVICING LLC, acting by power of attorney

 

 

By

/s/ Nathan Hukill

 

 

Nathan Hukill

 

 

Authorized Signatory

 

 

2

--------------------------------------------------------------------------------